DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 27 January 2021, claims 1-26 are presently pending in the application, of which, claims 1, 10, 19, and 21 are presented in independent form. The Examiner acknowledges amended claims 1, 3-6, 9, 10, 12-19, and 21. No claims were cancelled or newly added.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 October 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Remarks/Arguments
All objections and/or rejections issued in the previous Office Action, mailed 28 October 2020 have been withdrawn, unless otherwise noted in this Office Action.

Applicant’s arguments with respect to claims 1-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable by Kumarasamy, P., et al (U.S. 2016/0314046, filed 25 February 2016, and known hereinafter as Kumarasamy.) in view of Bayapuneni, Venkata, et al (U.S. 2016/0203013 and known hereinafter as Bayapuneni)(newly presented).

As per claim 1, Kumarasamy teaches a method, comprising: 
placing a virtual machine into a quiesced state (e.g. Kumarasamy, see paragraphs [0326-0327], which discloses a first snapshot (e.g. virtual machine) may be taken when the database is in a quiesced state.), wherein write requests are suspended for the virtual machine while the virtual machine is in the quiesced state (e.g. Kumarasamy, see paragraphs [0326-0327], which discloses a first snapshot (e.g. virtual machine) may be taken when the database is in a quiesced state, where the first snapshot of the database comprises all data blocks in the storage volume that hosts database.);
identifying a virtual machine attribute value and a virtual machine volume of the virtual machine in the quiesced state (e.g. Kumarasamy, see paragraphs [0326-0329], which discloses a first snapshot (e.g. virtual machine) may be taken when the database is in a quiesced state, where the first snapshot of the database comprises all data blocks in the storage volume that hosts database, thereby identifying state information, timestamps, transaction maps, etc., all which are attribute values of the quiesced state.); and 
storing a representation of the virtual machine in the quiesced state, the representation comprising the virtual machine attribute value and virtual machine volume in a data structure (e.g. Kumarasamy, see paragraphs [0326-0330], which discloses a storage manager and/or data agent may unquiesce the database after the snapshot operation is complete and stores the information in a secondary storage.). 
Kumarasamy does not explicitly disclose wherein the virtual machine attribute value represents a state of a computing resource in use by the virtual machine and the virtual machine attribute value is separate from the virtual machine volume.
Bayapuneni teaches wherein the virtual machine attribute value represents a state of a computing resource in use by the virtual machine and the virtual machine attribute value is separate from the virtual machine volume (e.g. Bayapuneni, see paragraphs [0025, 0043-0045, 0049], which discloses the hypervisor employs a hypervisor tool residing in the user space of the VM and the state of the VM by including an application state of the virtual disk as well as the machine attribute value indicating the state of the VM of whether the snapshot had failed or not.).


As per claim 10, Kumarasamy teaches a non-transitory computer readable medium having stored thereon a sequence of instructions which, when executed by a processor performs a set of acts comprising: 
placing a virtual machine into a quiesced state (e.g. Kumarasamy, see paragraphs [0326-0327], which discloses a first snapshot (e.g. virtual machine) may be taken when the database is in a quiesced state.), wherein write requests are suspended for the virtual machine while the virtual machine is in the quiesced state (e.g. Kumarasamy, see paragraphs [0326-0327], which discloses a first snapshot (e.g. virtual machine) may be taken when the database is in a quiesced state, where the first snapshot of the database comprises all data blocks in the storage volume that hosts database.);
identifying virtual machine attribute values and virtual machine data of the virtual machine in the quiesced state (e.g. Kumarasamy, see paragraphs [0326-0329], which discloses a first snapshot (e.g. virtual machine) may be taken when the database is in a quiesced state, where the first snapshot of the database comprises all data blocks in the storage volume that hosts ; 
storing a representation of the virtual machine in the quiesced state, the representation comprising the virtual machine attributes values and virtual machine data in a data structure (e.g. Kumarasamy, see paragraphs [0326-0330], which discloses a storage manager and/or data agent may unquiesce the database after the snapshot operation is complete and stores the information in a secondary storage.).
Kumarasamy does not explicitly disclose wherein the virtual machine attribute value represents a state of a computing resource in use by the virtual machine and the virtual machine attribute value is separate from the virtual machine volume.
Bayapuneni teaches wherein the virtual machine attribute value represents a state of a computing resource in use by the virtual machine and the virtual machine attribute value is separate from the virtual machine volume (e.g. Bayapuneni, see paragraphs [0025, 0043-0045, 0049], which discloses the hypervisor employs a hypervisor tool residing in the user space of the VM and the state of the VM by including an application state of the virtual disk as well as the machine attribute value indicating the state of the VM of whether the snapshot had failed or not.).
Kumarasamy is directed to content-independent and database management system-independent synthetic full backup of a database based on snapshot technology. Bayapuneni is directed to leveraging hypervisor functionality for maintaining application consistent snapshots in a virtualization environment. Both are analogous art because they are directed to restoring virtual machine state and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify 

As per claim 19, Kumarasamy teaches a system, comprising: 
a storage medium having stored thereon a sequence of instructions; and 
a processor that executes the sequence of instructions to cause the processor or processors to perform a set of acts, the set of acts comprising: 
placing a virtual machine into a quiesced state (e.g. Kumarasamy, see paragraphs [0326-0327], which discloses a first snapshot (e.g. virtual machine) may be taken when the database is in a quiesced state.), wherein write requests are suspended for the virtual machine while the virtual machine is in the quiesced state (e.g. Kumarasamy, see paragraphs [0326-0327], which discloses a first snapshot (e.g. virtual machine) may be taken when the database is in a quiesced state, where the first snapshot of the database comprises all data blocks in the storage volume that hosts database.);
identifying virtual machine attribute values and virtual machine data of the virtual machine in the quiesced state (e.g. Kumarasamy, see paragraphs [0326-0329], which discloses a first snapshot (e.g. virtual machine) may be taken when the database is in a quiesced state, where the first snapshot of the database comprises all data blocks in the storage volume that hosts database, thereby identifying state information, timestamps, transaction maps, etc., all which are attribute values of the quiesced state.); 
storing a representation of the virtual machine in the quiesced state, the representation comprising the virtual machine attributes values and virtual machine data in a data structure (e.g. Kumarasamy, see paragraphs [0326-0330], which discloses a storage manager and/or data agent may unquiesce the database after the snapshot operation is complete and stores the information in a secondary storage.).

Bayapuneni teaches wherein the virtual machine attribute value represents a state of a computing resource in use by the virtual machine and the virtual machine attribute value is separate from the virtual machine volume (e.g. Bayapuneni, see paragraphs [0025, 0043-0045, 0049], which discloses the hypervisor employs a hypervisor tool residing in the user space of the VM and the state of the VM by including an application state of the virtual disk as well as the machine attribute value indicating the state of the VM of whether the snapshot had failed or not.).
Kumarasamy is directed to content-independent and database management system-independent synthetic full backup of a database based on snapshot technology. Bayapuneni is directed to leveraging hypervisor functionality for maintaining application consistent snapshots in a virtualization environment. Both are analogous art because they are directed to restoring virtual machine state and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Kumarasamy with the teachings of Bayapuneni with the motivation to improve the efficiency of virtual machine state.

As per claims 2, 11, and 20, the modified teachings of Kumarasamy and Bayapuneni teaches the method of claim 1, the computer readable medium of claim 10, and the system of claim 19, respectively, wherein the data structure is stored in persistent storage (e.g. Kumarasamy, see paragraph [0051], which discloses the hypervisor provides to each virtual operating system virtual resources, such as virtual processor, virtual memory, a virtual . 

As per claims 3 and 12, Kumarasamy and Bayapuneni teaches the method of claim 1 and the computer readable medium of claim 10, respectively, wherein the virtual machine attribute values are requested from a hypervisor (e.g. Kumarasamy, see paragraph [0051], which discloses the hypervisor provides to each virtual operating system virtual resources, such as virtual processor, virtual memory, a virtual network device, and a virtual disk, where the hypervisor typically stores the data of virtual disks in files on the file system.). 

As per claims 4 and 13, Kumarasamy and Bayapuneni teaches the method of claim 1 and the computer readable medium of claim 10, respectively, wherein the virtual machine attribute values comprise at least one of, an allocated memory descriptor or a file descriptor (e.g. Kumarasamy, see paragraph [0166], which discloses a snapshot operation that includes attribute values of a file which further includes a state and/or status information.). 

As per claims 5 and 14, Kumarasamy and Bayapuneni teaches the method of claim 1 and the computer readable medium of claim 10, respectively, wherein the virtual machine attribute values comprise at least one of, memory contents based on an allocated memory descriptor, or file contents based on a file descriptor (e.g. Kumarasamy, see paragraph [0051], which discloses the hypervisor provides to each virtual operating system virtual resources, such as virtual processor, virtual memory, a virtual network device, and a virtual disk, where the hypervisor typically stores the data of virtual disks in files on the file system. See further see paragraph [0166], which discloses a snapshot operation that includes attribute values of a file which further includes a state and/or status information.). 

As per claims 6 and 15, Kumarasamy and Bayapuneni teaches the method of claim 1 and the computer readable medium of claim 10, respectively, further comprising processing a query pertaining to the at least some of the virtual machine attribute values (e.g. Kumarasamy, see paragraph [0119], which discloses the storage manager may track information to select, designate, etc., resources or data sets within its information management cell to be searched in response to certain queries.). 

As per claims 7 and 16, Kumarasamy and Bayapuneni teaches the method of claim 1 and the computer readable medium of claim 10, respectively, further comprising forming a hash table from at least a portion of the data structure (e.g. Kumarasamy, see paragraph [0229], which discloses hash values to keep track of historical or current criteria that may be used to determine which rule to apply to a particular data object.). 

As per claims 8 and 17, Kumarasamy and Bayapuneni teaches the method of claim 1 and the computer readable medium of claim 10, respectively, further comprising processing a query pertaining to the data structure by accessing a hash table (e.g. Kumarasamy, see paragraph [0229], which discloses hash values to keep track of historical or current criteria that may be used to determine which rule to apply to a particular data object.). 

As per claims 9 and 18, Kumarasamy and Bayapuneni teaches the method of claim 1 and the computer readable medium of claim 10, respectively, wherein virtual machine attribute values comprise at least one, paging register entry, list of open files, or state variable (e.g. Kumarasamy, see paragraph [0051], which discloses the hypervisor provides to . 

As per claim 21, Kumarasamy teaches a computer readable medium, comprising: 
providing a user interface (e.g. Kumarasamy, see paragraph [0267], which discloses user interface elements are included in the system to provide for execution of commands.) for accessing a data structure comprising sets of virtual machine attribute values and virtual machine data received from a virtual machine while the virtual machine is in a quiesced state (e.g. Kumarasamy, see paragraphs [0326-0327], which discloses a first snapshot (e.g. virtual machine) may be taken when the database is in a quiesced state, where the first snapshot of the database comprises all data blocks in the storage volume that hosts database.), 
wherein write requests are suspended for the virtual machine while the virtual machine is in the quiesced state performing a lookup operation on an index of the data structure in response to input received from the user interface  (e.g. Kumarasamy, see paragraphs [0076-0080], which secondary copy of the application data is created and stored subsequent to at least one other stored instance in a backup or archive format, which allows the indexed copy to be browsed by the user in order to restore the data.); and 
restoring a previous version of a data object corresponding to the lookup operation (e.g. Kumarasamy, see paragraph [0080], which discloses secondary copies are indexed so users can browse (e.g. lookup) and restore at another point in time.). 

Bayapuneni teaches wherein the virtual machine attribute value represents a state of a computing resource in use by the virtual machine and the virtual machine attribute value is separate from the virtual machine volume (e.g. Bayapuneni, see paragraphs [0025, 0043-0045, 0049], which discloses the hypervisor employs a hypervisor tool residing in the user space of the VM and the state of the VM by including an application state of the virtual disk as well as the machine attribute value indicating the state of the VM of whether the snapshot had failed or not.).
Kumarasamy is directed to content-independent and database management system-independent synthetic full backup of a database based on snapshot technology. Bayapuneni is directed to leveraging hypervisor functionality for maintaining application consistent snapshots in a virtualization environment. Both are analogous art because they are directed to restoring virtual machine state and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Kumarasamy with the teachings of Bayapuneni with the motivation to improve the efficiency of virtual machine state.

As per claim 22, Kumarasamy and Bayapuneni teaches the computer readable medium of claim 21, wherein the lookup operation corresponds to a virtual machine identified at the user interface (e.g. Kumarasamy, see paragraph [0080], which discloses secondary copies are indexed so users can browse (e.g. lookup) and restore at another point in time.). 

Kumarasamy and Bayapuneni teaches the computer readable medium of claim 21, wherein the lookup operation corresponds to a plurality of virtual machines (e.g. Kumarasamy, see paragraph [0080], which discloses secondary copies are indexed so users can browse (e.g. lookup) and restore at another point in time.). 

As per claim 24, Kumarasamy and Bayapuneni teaches the computer readable medium of claim 21, wherein the lookup operation corresponds to a date range provided at the user interface (e.g. Kumarasamy, see paragraph [0080], which discloses secondary copies are indexed so users can browse (e.g. lookup) and restore at another point in time.). 

As per claim 25, Kumarasamy and Bayapuneni teaches the computer readable medium of claim 21, wherein the lookup operation corresponds to a date range provided at the user interface (e.g. Kumarasamy, see paragraph [0080], which discloses secondary copies are indexed so users can browse (e.g. lookup) and restore at another point in time.). 

As per claim 26, Kumarasamy and Bayapuneni teaches the computer readable medium of claim 21, wherein restoring the previous version of the data object further comprises restoring a state of the virtual machine (e.g. Kumarasamy, see paragraph [0080], which discloses secondary copies are indexed so users can browse (e.g. lookup) and restore at another point in time.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191.  The examiner can normally be reached on M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        May 17, 2021